Citation Nr: 1107557	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  05-05 943	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left lower extremity 
radiculopathy secondary to service-connected degenerative disc 
disease of the lumbosacral spine (low back disability).

2.  Entitlement to an initial evaluation in excess of 40 percent 
for service-connected low back disability.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his daughter
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1986 to August 1988 
and from October 2002 to May 2003.  

In April 2010, the Board of Veterans' Appeals (Board) denied 
entitlement to an initial evaluation in excess of 20 percent for 
service-connected radiculopathy of the right lower extremity and 
remanded the issues currently on appeal to the Department of 
Veterans Affairs (VA) regional office in Waco, Texas (RO) 
primarily to obtain a nexus opinion on the service connection 
issue on appeal.

In response to the Board remand, a VA nexus opinion was obtained 
in August 2010.  Consequently, there has been substantial 
compliance with the April 2010 remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court 
or the Board confers on the Veteran or other claimant, as a 
matter of law, the right to compliance with the remand orders); 
see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) where 
there was substantial compliance with remand directives). 


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claim for service connection for left lower 
extremity radiculopathy secondary to service-connected low back 
disability, for an initial evaluation in excess of 40 percent for 
service-connected low back disability, and for TDIU; and he has 
otherwise been assisted in the development of his claims.

2.  The Veteran's statements that he has left lower extremity 
radiculopathy due to his service-connected low back disability 
are not competent.  

3.  The August 2010 conclusion by a VA examiner, based on a 
review of the claims files, that the Veteran's did not have left 
lower extremity radiculopathy causally related to his service-
connected low back disability is competent, credible, and highly 
probative evidence.

4.  The preponderance of the informed and competent medical 
evidence does not link the Veteran's left lower extremity 
radiculopathy to his service-connected low back disability.

5.  The evidence does not show unfavorable ankylosis of the 
entire thoracolumbar spine or incapacitating episodes having a 
total duration of at least six weeks during the previous year.

6.  The Veteran is in receipt of service connection for disorders 
of the musculoskeletal system, i.e., a low back disability, rated 
as 40 percent disabling; radiculopathy of the right lower 
extremity, 20 percent disabling; and left shoulder disability, 20 
percent disabling.  His combined rating is 60 percent.

7.  According to an August 2004 VA Form 21-8940, Veteran's 
Application For Increased Compensation Based On Unemployability, 
the Veteran has completed two years of college.  He last worked 
full time in January 2004 as a machine operator. 

8.  With resolution of the benefit of the doubt in the Veteran's 
favor, his service-connected disabilities are shown to preclude 
him from securing or following a substantially gainful occupation 
consistent with his educational background and previous work 
history.  



CONCLUSIONS OF LAW

1.  The Veteran does not have a left lower extremity disability 
that is proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 
38 C.F.R. § 3.310 (2010).  

2.  The criteria for the assignment of an initial evaluation in 
excess of 40 percent for the service-connected low back 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243 
(2010).

3.  The criteria for the assignment of a TDIU rating are 
approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the 
Veteran in December 2003, prior to adjudication, which informed 
him of the requirements needed to establish entitlement to 
service connection.  Service connection was subsequently granted 
for a low back disability by rating decision in April 2004.  A 
letter was sent to the Veteran in August 2004, prior to 
adjudication, which informed him of the requirements needed to 
establish entitlement to TDIU.  

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until 2008, the VA 
General Counsel has held that 38 U.S.C.A. § 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate newly raised or "downstream" issues, 
such as the claims for increased compensation following the 
initial grant of service connection for a disability, in response 
to notice of its decision on a claim for which VA has already 
given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  The appropriate notice has been given in 
this case with respect to the increased rating claim.

In accordance with the requirements of VCAA, the letters informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  Additional private evidence was 
subsequently added to the claims files after the letters.  

The Veteran was informed in a May 2008 letter about disability 
ratings and effective dates if his claims were granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA evaluation of the Veteran's 
low back was conducted in April 2009; a VA nexus opinion on the 
Veteran's left lower extremity radiculopathy was obtained in 
August 2010.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on file 
on which to make a decision on the issues decided.  

The Veteran has been given ample opportunity to present evidence 
and argument in support of his claims, including at his May 2005 
RO hearing and at his February 2008 personal hearing before the 
undersigned Veterans Law Judge.  The Board additionally finds 
that general due process considerations have been complied with 
by VA, and the Veteran has had a meaningful opportunity to 
participate in the development of the claims.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

As part of its present decision, the Board has reviewed the 
record in regard to whether the Veteran was afforded his due 
process rights in the development of evidence through testimony.  
At the February 2008 hearing, the Veteran was afforded an 
extensive opportunity to present testimony, evidence, and 
argument.  The transcript reveals an appropriate colloquy between 
the Veteran and the Veterans Law Judge, in accordance with 
Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 
12 Vet. App. 517 (1999) (relative to the duty of hearing officers 
to suggest the submission of favorable evidence).  

The transcript also reflects that the Veterans Law Judge 
conducted the hearing in accordance with the statutory duties to 
"explain fully the issues and suggest the submission of evidence 
which the claimant may have overlooked and which would be of 
advantage to the claimant's position," pursuant to 38 C.F.R. 
§ 3.103(c)(2), as recently explained by the Court in Bryant v. 
Shinseki, 23Vet. App. 488 (2010).


Analyses of the Claims

Service Connection Claim

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a) (2010).  Additional disability 
resulting from the aggravation of a nonservice-connected 
condition by a service-connected condition is also compensable 
under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has contended, including at his February 2008 
hearing, that he may have left lower extremity radiculopathy as 
the result of his service-connected low back disability.  

Having carefully considered the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the appeal 
will be denied.

The Veteran's service treatment records do not reveal any 
complaints or findings of a left lower extremity radiculopathy, 
and the Veteran has not contended that he had left lower 
extremity radiculopathy in service.

According to a January 2004 statement from the Veteran's father, 
the Veteran complained of radiculopathy from his low back down 
his lower extremities.

VA treatment records dated in March 2004 contain the impression 
of multilevel degeneration of the spine, complicated by 
lumbosacral radiculopathy, greater on the right, more likely 
related to repeated mechanical insults due to service than to 
systemic metabolic or inflammatory disease.  Nerve conduction 
tests in April 2004 did not show any evidence of right L3-4 and 
L5-S1 radiculopathy or neuropathy.

The Veteran complained on VA examination in July 2005 of constant 
low back pain with radiation down the right leg and down the left 
leg with activity.  Back examination revealed decreased range of 
motion with decreased strength and sensation on the right.  The 
diagnoses were degenerative disc disease, disc desiccation, and 
disc bulge at L4-L5 and L5-S1; and L4 and L5 mild spinal stenosis 
with chronic low back pain and decreased range of motion with 
moderate to severe disability with bilateral lower extremity 
radicular symptoms.  

The Veteran testified at his personal hearing in February 2008 
that he had tingling and numbness of the left leg and that 
radiculopathy of the left leg had not been ruled in or out.  

A VA evaluation, with review of the claims file, was conducted in 
April 2009.  There was normal motor strength in both lower 
extremities, no evidence of nerve root symptoms, and negative 
straight leg raising to 90 degrees in the sitting position 
bilaterally.   The diagnoses were myofascial lumbar syndrome 
secondary to multilevel degenerative disc disease with 
desiccation and protrusions and decreased sensation in the lower 
extremities not consistent with radiculopathy.  

According to the results of a September 2009 private Functional 
Capacity Evaluation, there was limitation of motion and some loss 
of strength in both lower extremities.

After review of the claims files, it was concluded in an August 
2010 VA nexus opinion by the physician's assistant who saw the 
Veteran in April 2009 that the Veteran did not have a left lower 
extremity disability that was caused or aggravated by his 
lumbosacral spine.  According to the reviewer, physical 
examination in April 2009 did not reveal any objective evidence 
of radiculopathy, with normal motor strength in both lower 
extremities, no evidence of nerve root symptoms, and negative 
straight leg raising to 90 degrees in the sitting position 
bilaterally.  Additionally, the July 2009 MRI of the spine did 
not show any direct impingement of the cauda equine or of the 
lumbar nerve roots by a lumbar disc or by lumbar central or 
neuroforaminal stenosis.  The reviewer also noted that the 
Veteran's subjective complaints of diminished sensation/weakness 
in both lower extremities did not fit any known dermatomal 
pattern and was, therefore, non-physiologic and that the absence 
of ankle reflexes was a normal variant and of no diagnostic 
benefit.  This opinion was also signed by a physician.

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the Veteran.  See Eddy v. Brown, 9 
Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The 
Court has held that the Board may not reject medical opinions 
based on its own medical judgment.  See Obert v. Brown, 5 Vet. 
App. 30 (1993).  

While there is a VA diagnosis in March 2004 of multilevel 
degeneration of the spine complicated by lumbosacral 
radiculopathy, the evidence against the claim is of more 
probative value.  After examination of the Veteran and review of 
the claims file in April 2009, it was concluded that decreased 
sensation in the lower extremities was not consistent with 
radiculopathy and it was concluded in August 2010, after review 
of the claims files, that the Veteran did not have a left lower 
extremity disability that was caused or aggravated by his 
service-connected low back disability.  This August 2010 opinion, 
signed by the physician's assistant who also examined the Veteran 
in April 2009 and by a physician, includes an extensive 
rationale.  The March 2004 diagnosis does not specifically refer 
to radiculopathy of the left lower extremity and does not include 
a rationale.  Moreover, there is no notation that the opinion is 
based on a review of the claims files or on adequate knowledge of 
the Veteran's medical history.  Consequently, all of the elements 
necessary to warrant a grant of service connection on a secondary 
basis are not shown.  

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

(3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

The Veteran's contention as to the connection between his claimed 
left lower extremity disorder and his service-connected back 
disability has been investigated as under Jandreau.  However, the 
Board finds it to be unsubstantiated by medical evidence.  While 
the Veteran is competent to report that he has had left lower 
extremity numbness and pain, he is not competent to report that 
these complaints are due to service-connected low back 
disability.  Laypersons are not competent to provide evidence in 
complex medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007) (concerning rheumatic fever).

Instead, competent medical evidence is required.  Such evidence 
is that provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions.  Competent medical evidence may also include 
statements conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific articles 
and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Generally, the degree of probative value which may be attributed 
to a medical opinion issued by a VA or private treatment provider 
is weighed by such factors as its thoroughness and degree of 
detail, and whether there was review of the Veteran's claims 
file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also 
significant is whether the examining medical provider had a 
sufficiently clear and well-reasoned rationale, as well as a 
basis in objective supporting clinical data.  Bloom v. West, 12 
Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 
(1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) 
(rejecting medical opinions that did not indicate whether the 
physicians actually examined the, did not provide the extent of 
any examination, and did not provide any supporting clinical 
data).  The Court has held that a bare conclusion, even one 
reached by a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. App. 
345 (1998).

In order for a medical opinion to be probative, the medical 
examiner must have correct information regarding the relevant 
facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing 
that the evaluation of medical evidence involves inquiry into, 
inter alia, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches); see 
Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 
Vet.App. 332 (1995) (regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full access 
to and review of the Veteran's claims folder); but see  D'Aries 
v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the examiner 
has done so and is familiar with the claimant's extensive medical 
history).

The April 2009 report is based on a thorough review of the claims 
files and an examination of the Veteran and the August 2010 
opinion is also based on a review of the claims files.  These 
opinions discuss the Veteran's complaints of lower extremity 
radiculopathy and how they relate to his low back disability.  
Consequently, these opinions have great probative value.  

Based on the above evidence, especially the April 2009 and August 
2010 nexus opinions, the Board finds that the Veteran's 
contentions that his left lower extremity symptomatology is due 
to his service-connected low back disability are not competent, 
and the preponderance of the competent medical opinion does not 
support a connection between left lower extremity radiculopathy 
and service-connected low back disability.  

As the preponderance of the evidence is against the claim for 
service connection for left lower extremity radiculopathy on a 
secondary basis, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


Increased Rating Claim 

The Veteran is currently assigned a 40 percent rating for low 
back disability under the general rating formula for disabilities 
of the spine.  He has contended, including at his February 2008 
travel board hearing, that his service-connected low back 
disability is more severe than currently evaluated, with 
significant incapacitating episodes.  

Because the low back disability is not shown to manifest the 
symptomatology required for a higher rating under the rating 
schedule, and VA is obligated to only apply the applicable rating 
schedule to disability rating claims, the claim for a rating in 
excess of 40 percent for low back disability will be denied.  
Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 
(2010).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  

In considering the severity of a disability it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been 
established and an increase in the disability rating is at issue 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant 
may experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection of 
parts of the system, to perform the normal working movements of 
the body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss may be due to the absence of part 
or all of the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective innervation, or 
other pathology, or may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2010).

38 C.F.R. § 4.45 provides that factors of disability involving a 
joint reside in reductions of its normal excursion of movements 
in different planes of motion and therefore, inquiry will be 
directed to such considerations as weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); excess fatigability; and 
incoordination (impaired ability to execute skilled movements 
smoothly).  38 C.F.R. § 4.45 (2010).
The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain "on 
use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Applicable regulation provides in part that a 50 percent 
evaluation is assigned for disability of the thoracolumbar spine 
when there is unfavorable ankylosis of the entire thoracolumbar 
spine.  A 40 percent rating is assigned when forward flexion of 
the thoracolumbar spine is 30 degrees or less or when there is 
favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2010).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 45 
degrees, bilateral rotation is 0 to 30 degrees, and lateral 
flexion to either side is 0 to 30 degrees.  38 C.F.R. § 4.71a, 
Note (2) (2010); see also 38 C.F.R. § 4.71a, Plate V (2010).  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal ranges of motion for each 
component of spinal motion provided in this note are the maximum 
that can be used for calculation of the combined range of motion.  
Id. at Note (2) (2010).  Each range of motion measurement is 
rounded to the nearest five degrees.  Id. at Note (4) (2010).  
The normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (2) 
(2010).  

The notes to the revised rating formula for diseases and injuries 
to the spine state that any associated objective neurological 
abnormalities, including, but not limited to, bowel or bladder 
impairment, are to be rated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2010).      

Intervertebral disc syndrome (preoperatively or postoperatively) 
may be evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  See 38 C.F.R. § 4.25 (combined 
ratings table) (2010).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides in part that a 40 percent rating 
is assigned for incapacitating episodes having a total duration 
of at least four weeks, but less than six weeks during the past 
12 months.  A maximum 60 percent rating is warranted when there 
are incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Note 1 provides that for 
the purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  "Chronic 
orthopedic and neurological manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 C.F.R. 
§ 4.71a (2010).

VA treatment reports for April 2004 reveal flexion to 90 degrees, 
lateral bending to 20 degrees to either side, and bilateral 
rotation to 20 degrees.  The impression in VA treatment records 
for April 2004 is severe, subacute discogenic low back pain with 
secondary myofascial pain syndrome, muscle spasm and sensory and 
reflex changes.  The Veteran complained in December 2004 that his 
low back pain had worsened, which made it difficult for him to 
walk; the assessment was a decline in functional mobility due to 
low back pain radiating down the right leg and weakness of the 
right lower extremity.

The Veteran complained on VA evaluation in July 2005 of constant 
low back pain with radiation.  He had low back flexion to 40 
degrees with pain, extension to 10 degrees, lateral flexion to 10 
degrees on the right and to 15 degrees on the left, and bilateral 
rotation to 30 degrees.  There was no an active muscle spasm or 
atrophy.  Repetition did not produce any weakness, fatigue, or 
incoordination.

In July 2005, the Veteran was awarded Social Security Disability 
benefits, effective in January 2004, based on his low back 
disability.  It was noted in the decision that the Veteran had a 
high school education.

The Veteran testified at his travel board hearing in February 
2008 that incapacitating episodes in 2007 lasted seven and a half 
weeks and three and a half months and that he was in bed for 2-3 
days at least 4 times a year due to his back.  

VA treatment records for April 2008 reveal that the Veteran had 
had multiple epidural steroid injections with little improvement, 
with the most recent injection approximately 12-18 months 
earlier.  The Veteran's pain was much more controlled since the 
addition of Dilaudid.

The Veteran said on VA evaluation in April 2009 that he had been 
out of work as a machinist or mechanic for five years due to his 
back.  He had forward flexion of the low back to 80 degrees, 
extension to 5 degrees with pain, lateral flexion to 30 degrees 
on the right and to 20 degrees on the left, and rotation to 30 
degrees on the right and to 20 degrees on the right.  Straight 
leg raising was negative to 90 degrees and motor strength was 5/5 
in all lower extremity muscle groups.  The Veteran's decreased 
sensation in the lower extremities was not in any dermatomal 
pattern.  There were no additional limitations following 
repetitive use other than increased pain without total loss of 
motion.  The diagnosis was myofascial lumbar syndrome secondary 
to multilevel lumbar degenerative disc disease with desiccation 
and protrusions.  It was noted that the Veteran's spine condition 
would limit his ability to work as mechanic or machinist 
secondary to the amount of lifting and bending required in those 
positions.

On a private Functional Capacity Evaluation in September 2009, 
thoracolumbar motion included flexion to 65 degrees, extension to 
5 degrees, lateral bending to 15 degrees on the right and to 20 
degrees on the left, and rotation to 20 degrees on the right and 
to 25 degrees on the left.  Muscle testing in the lower 
extremities was 3+/5 or better.

The medical evidence noted above does not show the symptomatology 
needed for a rating in excess of 40 percent under the general 
formula for diseases of the spine, namely unfavorable ankylosis, 
meaning immobility, of the entire thoracolumbar spine.  A rating 
in excess of 40 percent is also not warranted for incapacitating 
episodes due to intervertebral disc syndrome.  Although the 
Veteran testified at his February 2008 hearing to incapacitating 
episodes in 2007 that lasted a total of over 20 weeks, these 
episodes do not appear to have required bed rest and treatment 
prescribed by a physician since the Veteran later testified that 
he was in bed for 2-3 days at least 4 times a year, which would 
be approximately 12 days.    

The Veteran is currently receiving a compensable evaluation for 
radiculopathy of the right lower extremity.  It was determined 
that he does not have left lower extremity radiculopathy due to 
service-connected low back disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 Note (1) (2010).  

Although an increased evaluation can be assigned for low back 
disability involving loss of motion when there is additional 
functional impairment, where, as in this case, a musculoskeletal 
disability is currently evaluated at the highest schedular 
evaluation available based upon limitation of motion, a higher 
rating under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is also not 
warranted.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

As previously noted, the Board must determine the value of all 
evidence submitted, including lay and medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran is competent to report his low back 
symptomatologies, which have included back pain and difficulty 
walking.  His complaints are credible to the extent that they 
reflect pain.  The Veteran's complaints have been considered; 
however, the assigned percentage ratings are primarily based on 
the objective measurement of low back motion, as discussed above.  
Moreover, the evidence does not show the severity required for a 
higher schedular rating based on the applicable symptomatology 
under the other rating codes for the thoracic spine, such as 
ankylosis.   

Ordinarily, the Schedule will apply unless there are exceptional 
or unusual factors, which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010).  

The schedular evaluations in this case are not inadequate.  
Ratings in excess of those assigned are provided for certain 
manifestations of each of the service-connected disorder at 
issue, but the medical evidence reflects that those 
manifestations are not present in this case.  See 38 C.F.R. § 4.1 
(2010).

The medical findings do not indicate that the Veteran's low back 
disability causes "marked" interference with employment.  When 
examined in September 2009, forward flexion of the low back was 
to 65 degrees, and there was no additional limitations following 
repetitive use, other than increased pain, in April 2009.  There 
is also no evidence of frequent periods of hospitalization due to 
service-connected disorder.  Consequently, the Board finds that 
the criteria for referral for the assignment of an extraschedular 
evaluation for the low back disability pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

In reaching the above decision, the Board considered the doctrine 
of reasonable doubt; however, the preponderance of the evidence 
is against the increased rating claim on appeal, and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


TDIU Claim

The Veteran has asserted that his service-connected disabilities 
are severe enough to prevent him from obtaining and maintaining 
substantially gainful employment.  
Having carefully considered the Veteran's contentions in light of 
the evidence of record and the applicable law, the Board finds 
that the weight of such evidence is in approximate balance and a 
total rating based on individual unemployability will be granted. 
38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 
518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the 
"benefit-of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter," the 
claimant shall prevail upon the issue).

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that a veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

Under the applicable regulations, benefits based on individual 
unemployability are granted only when it is established that the 
service-connected disabilities are so severe, standing alone, as 
to prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be rated at 
least 60 percent disabling to qualify for benefits based on 
individual unemployability.  If there are two or more such 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2010).  

The central inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  

Neither nonservice-connected disabilities nor advancing age may 
be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the Veteran's background including his 
employment and educational history.  38 C.F.R. §§ 3.321(b), 
4.16(b) (2010).  

In determining whether unemployability exists, consideration may 
be given to the Veteran's level of education, special training, 
and previous work experience, but it may not be given to his age 
or to any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

The Veteran indicated in his claim for TDIU that he has completed 
two years of college.  He reported having worked as a machinist; 
he last worked on a full time basis in January 2004.  The Veteran 
is currently service-connected for low back disability, rated as 
40 percent disabling; radiculopathy of the right lower extremity, 
20 percent disabling; and left shoulder disability, 20 percent 
disabling.  His combined rating is 60 percent.  However, because 
all of his service-connected disabilities involve the 
musculoskeletal system, he meets the percentage standards for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" one 
based on the average industrial impairment or a "subjective" one 
based upon the Veteran's actual industrial impairment.  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally provide 
that Veterans who, in light of their individual circumstances, 
but without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with inability to 
secure and follow a substantially gainful occupation.  VAOPGCPREC 
75-91.  

Consequently, the Board must now determine whether the Veteran's 
service-connected disabilities are severe enough to prevent him 
from obtaining and maintaining substantially gainful employment.  

A schedular rating itself is recognition that a claimant's 
industrial capacity is impaired to some degree.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
injury.  38 C.F.R. 
§ 4.1; Van Hoose supra  .

The Board thus must determine whether the Veteran is unemployable 
by reason of his service-connected disabilities alone, taking 
into consideration his educational and occupational background.  

The Veteran contends that he is unable to work primarily due to 
his back pain and he refers to a note in which it is reported 
that the Veteran should be off work until further notice and to 
the Social Security Administration (SSA) grant of disability 
benefits in July 2005.  The SSA decision also indicates that 
cannot stand or walk for more than two hours in an eight hour 
workday, not longer than 10 to 15 minutes at a time; nor sit in 
an upright working position for more than a total of four hours 
in an eight hour workday; and nor that he can stoop, crouch, 
kneel or crawl "more than infrequently."  The SSA decision also 
indicates that the has difficulty "sustaining attention and 
concentration needed for even unskilled tasks" for more than 
four hours in an eight hour workday, and "sustaining work 
activity over the course of a day or a week," the latter without 
further explanation as to the level, intensity and time of such 
sustainment.

Both the SSA record, as well as that generated by VA, is replete 
with references to the Veteran's prescribed medications, 
including methadone and dilaudid, which are prescribed by 
physicians in an effort to control his back pain, and that these 
medications cause him to become somnolent.  While it is true that 
the Veteran asserts a left lower extremity disorder which is 
deemed not service-connected, on several occasions in the record, 
physicians and clinical care providers have noted that both 
injections and frequently medications are not sufficient to 
control the Veteran's back pain.  

The Board is also cognizant that the Veteran has reported that he 
has had difficulty finding work, because prospective employers 
are reluctant to hire him due to his prescribed medications.  
Thus, resolving any doubt in the Veteran's favor, his 
unemployability is not because he is unable to secure employment 
because of a lack of suitable opportunities, but is instead 
traceable to medications which he uses for treatment of the 
service-connected disorder.   

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the veteran shall prevail upon the issue. Ashley v. 
Brown, 6 Vet. App. 52 (1993); see Massey v. Brown, 7 Vet. App. 
204 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained.  Because a state of relative equipoise has been reached 
in this case, the benefit of the doubt rule will therefore be 
applied.  See Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. 
Brown, 5 Vet. App. 413 (1993). 


ORDER

Service connection for radiculopathy of the left lower extremity 
secondary to service-connected low back disability is denied.

An initial evaluation in excess of 40 percent for service-
connected low back disability is denied.

A total rating based on individual unemployability is granted.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


